In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                     No. 06-22-00071-CV




JOHN TRAYLOR D/B/A JOHN TRAYLOR INSURANCE, Appellant

                              V.

                 RAMONA LANE, Appellee




            On Appeal from the 76th District Court
                   Morris County, Texas
                  Trial Court No. 26,113




        Before Morriss, C.J., Stevens and van Cleef, JJ.
          Memorandum Opinion by Justice Stevens
                                       MEMORANDUM OPINION

           John Traylor d/b/a/ John Traylor Insurance has attempted to appeal the trial court’s

August 22, 2022, order granting, in part, and denying, in part, Traylor’s plea to the jurisdiction.

The issue before this Court is whether we have jurisdiction to hear the appeal. We conclude that

we do not and dismiss the appeal for want of jurisdiction.

           Generally, appellate courts review only final judgments and interlocutory orders

specifically made appealable by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); Schoolcraft v. Dep’t of Fam. & Protective Servs., No. 06-05-00076-CV, 2005 WL

3487849, at *1 (Tex. App.—Texarkana Dec. 22, 2005, no pet.) (mem. op.); see TEX. CIV. PRAC.

& REM. CODE ANN. § 51.014 (Supp.).

           The order at issue is not a final judgment as it does not dispose of all claims. Further, the

August 22 order is not the type of interlocutory order from which the Texas Legislature has

authorized an appeal.1 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Supp.).

           By letter dated October 27, 2022, we notified Traylor of this potential defect in our

jurisdiction and afforded him the opportunity to show this Court how it had jurisdiction over the

appeal notwithstanding the noted defect. We further informed Traylor that the failure to respond

by November 7, 2022, would result in dismissal of the appeal for want of jurisdiction. See TEX.

R. APP. P. 42.3(a). Although Traylor responded to our letter, his response failed to demonstrate

proper grounds for our retention of this appeal.




1
    Traylor did not obtain the trial court’s permission to appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d).
                                                           2
       We find that the trial court’s August 22, 2022, order was not a final order and was not an

appealable interlocutory order. Consequently, we are without jurisdiction over this appeal.

       We dismiss this appeal for want of jurisdiction.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       November 14, 2022
Date Decided:         November 15, 2022




                                                3